Caldwell, J.
Byous is a farmer, residing in Sevier County. He is the head of a family, having a wife and five minor children living with him.
July 26, 1889, he owned twenty hogs, as follows: Two open brood-sows, weighing seventy-five pounds each; twelve small pigs, weighing eighteen or nineteen pounds each; and six shoats, spayed sows, and barrows, weighing eighty pounds each, on an average. He owned no other hogs, had no slaughtered pork, and only fifteen pounds of bacon.
•On the day mentioned a Constable, having an *363execution for a small sum against Byous, levied bn one of the open sows, three of the small pigs, and three of the shoats. Byous claimed all his hogs as exempt property, and protested against the. seizure by the officer. After the levy was made be instituted this action of replevin before a Justice of the Peace to recover the possession of the hogs levied on from the Constable. Being unsuccessful before the Magistrate, Byous appealed to the Circuit Court. The case was there tried by the Circuit Judge without a jury, and judgment was again rendered against Byous. He then appealed in error to this Court, and assigned errors.
i(Were the hogs 'seized by the Constable exempt from execution? Section 2932 of the Code (M. & Y.) provides that “ten head of stock hogs” shall be exempt in the hands of each head of a family “ engaged in agriculture.” Under this provision Byous was clearly entitled to the two brood-sows and eight of the small pigs as exempt. Hone of the shoats were exempt under this provision, because they were not “ stock hogs,” being spayed sows and barrows, and therefore incapable of reproduction.
Section 2931 of the Code provides that 1,200 pounds of pork, “slaughtered or on foot,” or 900 pounds of bacon, shall be exempt in the hands of each head of a family consisting of more than six persons. By this provision Byous was manifestly authorized to claim an exemption of all thé other hogs. He had only fifteen pounds of bacon *364and no slaughtered pork. Since each family com sisting of more than six persons, is entitled to an exemption of 900 pounds of bacon or 1,200 pounds of pork, three pounds of bacon are to be treated as the equivalent of four pounds of pork. The family may claim both bacon and pork, some of one and some of the other, so that the aggregate does not exceed the maximum mentioned in the statute, due regard being observed for the comparative value of each as just stated. To illustrate: The full exemption may be 450 pounds of bacon and 600 pounds of pork, or 300 pounds of bacon and 800 pounds of pork, or 600 pounds of bacon and 400 pounds of pork. ' 0
The fifteen pounds of bacon on hand in this case may be treated as the equivalent of twenty pounds of pork, and thus it is ascertained that Byous was entitled to an exemption of 1,180 pounds of pork, slaughtered or on foot, if he had owned so much. In fact, the six shoats and four pigs that we hold he was entitled to claim, weighed, at the ti®ie of the levy, only 552 pounds to 556 pounds.
It is true that these shoats and pigs were not then of' the most profitable sizes, or in the best condition of flesh to be slaughtered, and that the usual season for slaughtering and packing pork, in this climate, was not then at hand; yet, these are immaterial circumstances so far as the legal right of exemption is concerned.
After reserving the stock hogs allowed him, *365these ten were all the debtor was fortunate enough to have left for pork. Six of them had been set apart for that purpose, by spaying the females and castrating the males, and in due season they would he ready for the slaughter-pen. The other four, though smaller and of less value, could nevertheless he made of service in contributing a share to the supply of food for the debtor’s family. To all of them, the s.hoats and pigs, Byous had the same right of exemption that his neighbor had to hogs of better size and better condition; to them he had the same right of exemption in July that he would have had to larger and well-fatted hogs in Uovember or December. The designation, fork on foot, as used in the exemption statute, embraces hogs that may, in due season and at the convenience of the debtor, be prepared for and converted into pork, as well as those that may he ready for the knife at the time the officer appears with his execution or attachment.
The statute does not declare, directly or indirectly, that the exemption shall apply only to hogs óf a particular size and condition, and at a particular season of the year. The provision is general, and should be liberally construed in favor of the debtor. Such is the general rule in the construction of exemption statutes. 3 Sneed, 659; 2 Heis., 220; 4 Heis., 285; 6 Heis., 137; 7 Heis., 514.
To hold that hogs are exempt as pork only when they can be slaughtered to the best ad van*366tage, would be to defeat the statute entirely in ■the majority of cases. Such a narrow and unwise construction this Court is unwilling to adopt.
Byous makes out a complete case of exemption. For the failure of the trial Judge to so hold, we reverse his judgment.
The case having been tried by the Circuit Judge without the intervention of a jury, this Court, under a familiar rule of practice, will render the judgment he should have rendered.
Reverse and enter judgment here in favor of Byous, taxing Mount with all costs.